Title: John Vaughan to Thomas Jefferson, 11 December 1818
From: Vaughan, John
To: Jefferson, Thomas


          
            
               Dr sir.
              Philad.
11 Dec. 1818
            
            I have your favor of 7th & feel no Small satisfaction once more to hear from you after Your severe indisposition—I hope nothing of it remains—Mr Appleton wrote to me that he missed the Bill—My Clerk who saw it made up says it was certainly put in—a Second Copy went via New York—& I have now sent the two remaining ones. Via  Marseilles & Havre—I trust he is long since in possession of the Dft—
            
              I remain with great respect Your friend & servant
              Jn Vaughan
            
          
          
            M Cooper mentioned a Swelling which wanted to be discussed. There is a plaister here which Dr Physic & others used—called Mahy’s plaster, introducd at my instigation which is very powerful in its effects—Should any thing of the Kind be wanted, let me have the pleasure of sending it—
          
        